Exhibit 10.3

LOGO [g97007logo1.jpg]

Career Education Corporation

2008 Incentive Compensation Plan

Cover Page to Restricted Stock Agreement

(The Restricted Stock Agreement is attached hereto)

Pursuant and subject to the Career Education Corporation 2008 Incentive
Compensation Plan (the “Plan”) and the attached Restricted Stock Agreement, the
Committee has awarded the Grantee named below shares of restricted common stock
of Career Education Corporation (“Restricted Stock”) as follows:

Name of Grantee: [                                        ]

Grant Date: [                                        ]

 

¨   Total Number of Shares of Restricted Stock Granted:   [            ] ¨  
Percentage of Granted Shares which are         Time Based Only Vesting (“Time
Vesting Stock”):   [            ] ¨   Percentage of Granted Shares which are    
    Performance and Time Based Vesting         (“Performance Vesting Stock”):  
[            ]

By executing below, the Grantee hereby acknowledges, (1) receipt of a true copy
of the Restricted Stock Agreement; (2) that the Grantee has read the Restricted
Stock Agreement and the Plan carefully, and fully understands their contents;
(3) that the Grantee accepts the award of Shares; and (4) the Grantee agrees to
be bound by the terms and conditions of the Restricted Stock Agreement and the
Plan.

IN WITNESS WHEREOF, as of the Grant Date the Company and the Grantee hereby
agree to be bound by the terms and conditions of the Restricted Stock Agreement
and the Plan.

 

CAREER EDUCATION CORPORATION       GRANTEE By:  

/s/ Gary E. McCullough

    By:  

 

  Gary E. McCullough           [                                  
                          ]   President & Chief Executive Officer      

Please complete your address and then sign and return your signed original of
this cover page to the Restricted Stock Agreement within 30 days using the
enclosed self-addressed envelope to Natalie Desormeau at CEC corporate. Please
retain a copy of this signed cover page; the remainder of the Restricted Stock
Agreement is for your records and does not need to be returned.



--------------------------------------------------------------------------------

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

In accordance with and subject to the terms of the Career Education Corporation
2008 Incentive Compensation Plan (the “Plan”) and this Agreement, the Committee
granted to the person named as grantee (the “Grantee”) on the cover page
attached to this Restricted Stock Agreement (the “Cover Page”) an award of
shares of Restricted Stock of the Career Education Corporation (the “Company”)
(the Cover Page and this Restricted Stock Agreement hereinafter referred to as
the “Agreement”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows. All capitalized terms not otherwise defined in the Agreement
shall have the meaning set forth in the Plan.

1. Grant of Restricted Stock. Subject to and upon the terms and conditions set
forth in this Agreement and the Plan, the Committee granted to the Grantee the
number of shares of Restricted Stock set forth on the Cover Page (the “Shares”),
effective as of the grant date set forth on the Cover Page (the “Grant Date”),
and the Grantee hereby accepts the grant of the Shares on a restricted basis, as
set forth herein.

2. Limitations on Transferability. At any time prior to vesting in accordance
with Paragraph 3 or 4, the Shares, or any interest therein, cannot be directly
or indirectly transferred, sold, assigned, pledged, hypothecated, encumbered or
otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Paragraphs 4 and 5 of this
Agreement, the Shares shall cease to be restricted and shall become
non-forfeitable (thereafter being referred to as “Unrestricted Stock”) as
follows:

(a) the portion of the Shares designated as “Time Vesting Stock” on the Cover
Page shall become Unrestricted Stock as of the third anniversary of the Grant
Date; and

(b) provided that the performance criteria specified on Exhibit A hereto have
been satisfied, the portion of the Shares designated as “Performance Vesting
Stock” on the Cover Page shall become Unrestricted Stock as of the third
anniversary of the Grant Date, but only to the extent and in the proportion that
such performance criteria have been satisfied.

Notwithstanding the foregoing, and subject to Paragraphs 4 and 5 below, in the
event that the Grantee incurs a Termination of Service prior to the third
anniversary of the Grant Date, the Shares shall be immediately forfeited to the
Company.

Any shares of Performance Vesting Stock that do not become Unrestricted Stock on
the third anniversary of the Grant Date as a result of a failure to fully
satisfy the applicable performance criteria shall be forfeited to the Company.
The Committee shall have full discretion and authority to determine whether and
to what extent such performance criteria have been satisfied, and the
determination of the Committee shall be final and binding on the Grantee, the
Company and all other interested persons.

 

1



--------------------------------------------------------------------------------

4. Termination of Service. Subject to Paragraph 5 below, the provisions of this
Paragraph 4 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to the date on which the Restricted Stock shall become
Unrestricted Stock as set forth in Paragraph 3:

(a) If prior to the third anniversary of the Grant Date, the Grantee incurs a
Termination of Service because of his or her death or Disability, the Shares
shall become Unrestricted Stock, and the Grantee shall immediately own the
Shares free of all restrictions otherwise imposed by this Agreement.

(b) If, prior to the third anniversary of the Grant Date, the Grantee incurs a
Termination of Service for any reason other than his or her death or Disability,
then the Shares that have not previously become Unrestricted Stock shall be
immediately forfeited to the Company.

5. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the Shares as are provided for in the Plan.

6. Stock Certificates and Escrow. The certificates for the Shares shall be held
in escrow by the Company until, and to the extent, such Shares shall become
Unrestricted Stock. The Shares and the related certificates, together with any
assets or securities held in escrow hereunder, shall either be (a) surrendered
to the Company for cancellation to the extent such Shares are forfeited by the
Grantee pursuant to the terms of the Plan or this Agreement or (b) released to
the Grantee to the extent such Shares become Unrestricted Stock pursuant to
Paragraph 3, 4 or 5 above.

7. Liability of Company. The inability of the Company to obtain approval from
any regulatory body having authority deemed by the Company to be necessary to
the lawful issuance and transfer of any Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or
transfer of the Shares as to which such approval shall not have been obtained.
However, the Company shall use its best efforts to obtain all such approvals.

8. Adjustment in Restricted Stock. The Committee may make or provide for such
adjustments as provided for in Section 4.2 of the Plan.

9. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.
This Agreement may be amended as provided under the Plan, but no such amendment
shall adversely affect the Grantee’s rights under the Agreement without the
Grantee’s written consent, unless otherwise permitted by the Plan.

10. Stockholder Rights. The Grantee shall be entitled to receive any dividends
that become payable on or after the Grant Date with respect to the Shares;
provided, however, that no dividends shall be payable (a) with respect to the
Shares on account of record dates occurring prior to the Grant Date, and
(b) with respect to forfeited Shares on account of record dates occurring on or
after the date of such forfeiture. The Grantee shall be entitled to vote the
Shares on or after the Grant Date to the same extent as would have been

 

2



--------------------------------------------------------------------------------

applicable to the Grantee if the Shares had then been Unrestricted Shares;
provided, however, that the Grantee shall not be entitled to vote (a) the Shares
on account of record dates occurring prior to the Grant Date, and (b) with
respect to forfeited Shares on account of record dates occurring on or after the
date of such forfeiture.

11. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company, nor shall it interfere
with the right of the Company to discharge the Grantee and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Grantee.

12. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Stock, Restricted Stock
or Unrestricted Stock, and such holder shall have no right to be advised of, any
material information regarding the Company at any time prior to, upon or in
connection with receipt of the Shares.

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than its laws respecting choice of law).

14. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates for Shares, unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority, and the
requirements of any exchange upon which the Common Stock is traded. The Company
may require, as a condition of the issuance and delivery of such certificates
and in order to ensure compliance with such laws, regulations, and requirements,
that the Grantees make such covenants, agreements, and representations as the
Company, in its sole discretion, considers necessary or desirable.

15. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

16. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

17. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company.

 

3



--------------------------------------------------------------------------------

Such communication or notice shall be delivered personally or sent by certified,
registered, or express mail, postage prepaid, return receipt requested, or by a
reputable overnight delivery service. Any such notice shall be deemed given when
received by the intended recipient. Notwithstanding the foregoing, any notice
required or permitted hereunder from the Company to the Grantee may be made by
electronic means, including by electronic mail to the Company-maintained
electronic mailbox of the Grantee, and the Grantee hereby consents to receive
such notice by electronic delivery. To the extent permitted in an electronically
delivered notice described in the previous sentence, the Grantee shall be
permitted to respond to such notice or communication by way of a responsive
electronic communication, including by electronic mail.

18. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made and the Shares are granted pursuant to the Plan and are in all
respects limited by and subject to the express provisions of the Plan, as
amended from time to time. To the extent any provision of this Agreement is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The interpretation and construction by the Committee of the Plan,
this Agreement and any such rules and regulations adopted by the Committee for
purposes of administering the Plan, shall be final and binding upon the Grantee
and all other persons.

19. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

20. Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Grantee.

21. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

22. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

23. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

24. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not effect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

25. Tax Consequences. The Grantee acknowledges and agrees that the Grantee is
responsible for all taxes and tax consequences with respect to the grant of the
Shares or the lapse of restrictions otherwise imposed by this Agreement. The
Grantee further acknowledges that it is the Grantee’s responsibility to obtain
any advice that the Grantee deems necessary or appropriate with respect to any
and all tax matters that may exist as a result of the grant of the Shares or the
lapse of restrictions otherwise imposed by this Agreement.

 

4



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, the Shares, together with
any other assets or securities held in escrow hereunder, shall not be released
to the Grantee unless, as provided in Section 17 of the Plan, the Grantee shall
have paid to the Company, or made arrangements satisfactory to the Company
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to the grant of the Shares or the
lapse of restrictions otherwise imposed by this Agreement.

26. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Shares subject to all the terms and provisions of this
Agreement and of the Plan. The Shares are granted pursuant to the terms of the
Plan, the terms of which are incorporated herein by reference, and the Shares
shall in all respects be interpreted in accordance with the Plan. The Committee
shall interpret and construe the Plan and this Agreement, and its interpretation
and determination shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder.

IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement as of the Grant Date, by signing the Cover
Page.

 

5



--------------------------------------------------------------------------------

Exhibit A

Performance Criteria